PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission dated December 2, 1968.
We find upon argument of counsel for the respective parties, consideration of the briefs and the record in this cause that the essential requirements of law have not been violated. It is, therefore, ordered that said petition be and the same is hereby denied.
The respondent’s petition for attorney’s fees is granted in the amount of $350.00.
ERVIN, C. J., DREW and CARLTON, JJ., and RAWLS, District Court Judge, concur.
ROBERTS, J., dissents.